DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 8, and 15, taking claim 15 as exemplary:
Though Rush et al., (US 2007/0299825 A1), part of the prior art made of record, teaches the vectorization of code and determining similarity in paragraphs [0133]-[0140] by compiling source code into searchable indexes and tracking the reuse of source code.
And though Wang et al., (US 2019/0295227 A1), part of the prior art made of record, teaches the use of machine learning and the use of distance to match vectors of similarity in paragraph [0032] by utilizing a code vector matcher to match in-pixel code vectors through distance measures.
The primary reason for marking of allowable subject matter of independent claims 1, 8, and 15, taking claim 15 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, computer program product, and system comprising:
“generating a vector representation of a first code snippet and a second code snippet by utilizing a machine learning model, wherein said first and second code snippets are from one of said first and second training sets of code snippets, wherein said machine learning model outputs a first vector and a second vector based on said first and second code snippets; generating a loss value utilizing a loss function that is proportional to a distance between said first and second vectors in response to receiving said first and second code snippets from said first training set of code snippets; generating a loss value utilizing said loss function that is inverse to said distance between said first and second vectors in response to receiving said first and second code snippets from said second training set of code snippets; and training said machine learning model to generate vector representations of code snippets capturing semantic similarity between said code snippets by minimizing said loss value.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the matching of source code and the matching of code vectors, it does not teach the use of a machine learning model to generate first and vector representations of first and second code snippets of different functions and then generating a loss value utilizing a loss function that is inverse to a distance between the first and second vectors in response to receiving  from second training set of code snippets, and then training the  machine learning model to generate vector representations of code snippets so as to capture semantic similarity between said code snippets by minimizing the loss value.
Dependent claim(s) 2-7, 9-14, and 16-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 8, and 15 upon which claims 2-7, 9-14, and 16-20 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124